   Case 2:19-mj-00336-LRL Document 1 Filed 06/14/19 Page 1 of 2 PageID# 1
                                                                      f!LED_
                                                                 JUN 1 4 20J9
                   IN THE UNITED STATES DISTRICT COURTI j                            . ^
                   FOR THE EASTERN DISTRICT OF VIRGINIA              M;?,;p'S"rRlCTCOljrt j
                               NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                    Case No.
                                            Court Date: July 8, 2019
MARK L. POMORY




                              CRIMINAL INFORMATION


                                   COUNT ONE
                  (Misdemeanor)-Violation Notice No. 7735054

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about May 19, 2019, at Dam Neck Annex, Virginia Beach,

Virginia, in the Eastern District of Virginia, the defendant, MARK L. POMORY,

did unlawfully, knowingly, and intentionally possess cocaine, a Schedule II

controlled substance.


      (In violation of Title 21, United States Code, Section 844.)

                                   COUNT TWO
                 (Misdemeanor)-Violation Notice No. 7735053

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about May 19, 2019, at Dam Neck Annex, Virginia Beach,

Virginia, in the Eastern District of Virginia, the defendant, MARK L. POMORY,

did unlawfully assault L.L.

      (In violation of Title 18, United States Code, Section 113(a)(5).)

                                  COUNT THREE
                  (Misdemeanor)-Violation Notice No. 7735051

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about May 19, 2019, at Dam Neck Annex, Virginia Beach,

Virginia, on lands acquired for the use of the United States and within the

special maritime and territorial jurisdiction thereof, in the Eastern

District of Virginia, the defendant, MARK L. POMORY, did knowingly and
   Case 2:19-mj-00336-LRL Document 1 Filed 06/14/19 Page 2 of 2 PageID# 2




willfully engage in conduct in a public place, with the intent to cause

public inconvenience, annoyance or alarm, or recklessly create a risk

thereof.


      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 18.2-415.)

                                     Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney


                              By:        1 a
                                     James T. Cole
                                   (Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.Cole@usdoi.gov




                           CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.



                                      r. a
                               ames T. Cole
                             Special Assistant U. S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                              James.Cole0usdoi.gov




                              ia               Ml
                              Date
